The challenged determination that there existed no probable cause to believe that respondent New York City Transit Authority had engaged in age and/or national origin discrimination was rationally based and therefore not subject to judicial disturbance (see Gaskin v Westbourne Assoc., L.P., 59 AD3d 362 [2009]; Matter of Malone v New York City Commn. on Human Rights, 29 AD3d 364 [2006]; Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108 [1998]). Concur- — Tom, J.E, Andrias, Sweeny, Moskowitz and Renwick, JJ.